DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’676 (JP 2004-200676, IDS dated 09/28/2017).
Regarding claim 1, JP’676 teaches a magnetic material comprising zinc added to a Fe-Si alloy powder (Examples 21-25), which meets the limitation recited in claim 1. 
 Regarding claims 2-4, JP’676 teaches a magnetic material comprising zinc added to a Fe-Si alloy powder, and after a heat treatment at 300-1000 ºC, ZnO and mixed oxide containing Zn and Fe are formed near a surface of the magnetic alloy powder (Abstract; Examples 21-25), which meets the limitation recited in claims 2-4. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’676 (JP 2004-200676, IDS dated 09/28/2017), and further in view of JP’424 (JP 2010-062424, IDS dated 09/28/2017)
Regarding claims 5-8, JP’676 teaches a magnetic material comprising zinc added to a Fe-Si alloy powder, and after a heat treatment at 300-1000 ºC, ZnO and mixed oxide containing Zn and Fe are formed near a surface of the magnetic alloy powder (Abstract; Examples 21-25).
JP’676 does not disclose a coil is formed inside or on a surface of the magnetic body. JP’424 teaches an electronic component with a coil embedded in a molded body comprising Fe-based soft magnetic powder coated with ZnO containing glass ([0009]). JP’424 discloses that the soft magnetic powder may be used to make a power inductor by forming a coil inside the powder compact (Abstract; [0009]). Thus, it would be obvious to one of ordinary skill in the art to make a powder inductor by forming a coil inside the powder compact using the powder of JP’676 would be able to make a power inductor with success as disclosed by JP’424.
st paragraph), which meets the limitations recited in claims 9-12. 
 Regarding claims 13-16, JP’676 discloses that a grain boundary layer contains ZnO and mixed oxide containing Zn and Fe (Page 4, 1st paragraph), which meets the limitations recited in claims 13-16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOWEI SU/Primary Examiner, Art Unit 1733